Mr. Justice MacLeary,
after making the foregoing statement of facts, delivered the following opinion of the Court:
In this appeal in cassation for violation of law not only should the articles which are alleged to have been violated be cited, but also the article and paragraph of the law ox procedure upon which the said appeal is based, and as this requirement is not complied with the appeal is without the requisites necessary in order that the same may be considered and decided, according to Article 1690 of the Law of Civil Procedure, which is applicable to this case, and the established jurisprudence applicable thereto. We adjudge that we should declare and we do declare that the appeal in cassation for violation of law, taken in the intestate proceedings prosecuted by Pedro Regalado Gonce to determine the heirs of Don José García Gonce, cannot be decided, and the costs are taxed against the appellant. The record which was sent up on appeal will accordingly be returned to the District Court of Mayaguez, together with a certified copy of this decision for compliance therewith.
Mr. Chief Justice Quiñones and Associate Justices Her-nández, Figueras and Sulzbacher concurred in the foregoing ■opinion.